DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GASSMANN (US 9,435,415).
Regarding claim 1, GASSMANN (see Fig. 6) discloses two-gear bridge driving system, comprising: an electric motor (3) having an output shaft (@ axis A); and a speed changer comprising an input shaft (24) configured to be drivingly coupled to the output shaft, a dual-planetary gear mechanism, a first clutch (43) and a second clutch (44); the dual-planetary gear mechanism comprises one sun gear (20), a first planetary gear (22), a second planetary gear (22’), a planetary carrier (23), and a first ring gear (19) and a second ring gear (19’), the sun gear (20) is fixed to the input shaft (24) and is always in engagement with the first planetary gear (22), the first planetary gear (22) and the second planetary gear (22’) are fixed to one another (col. 8, lines 13-34 disclose the planetary gears rotating together with the carrier, as disclosed in the instant application), the first ring gear (19) and the first planetary gear (22) are always in an engagement state, the second ring gear (19’) and the second planetary gear (22’) are always in an engagement state, and the planetary carrier (23) is configured to transmit torque to outside; engagement of the first clutch (43) enables the first ring gear (19) to be fixed with respect to a housing (17) of the speed changer, and disengagement of the first clutch allows the first ring gear to rotate relative to the housing of the speed changer; and engagement of the second clutch (44) enables the second ring gear (19’) to be fixed with respect to the housing (17) of the speed changer, and disengagement of the second clutch (44) allows the second ring gear to rotate relative to the housing of the speed changer.
Regarding claim 3, GASSMANN (see Fig. 6) discloses the input shaft of the speed changer is parallel to the output shaft of the electric motor, and the input shaft is offset relative to the output shaft.
Regarding claim 4, GASSMANN (see Fig. 6) discloses the electric motor has an electric motor output gear fixed to the output shaft, the speed changer comprises a speed changer input gear fixed to the input shaft, the speed changer input gear and the electric motor output gear are always in an engagement state, and the first planetary gear is closer to a side where the speed changer input gear is located than the second planetary gear.
Regarding claim 6, GASSMANN (see Fig. 6) discloses the electric motor output gear is disposed at one side end of the output shaft in an axial direction to form a cantilever structure, and the electric motor and the dual-planetary gear mechanism are located on two opposite sides of the electric motor output gear in the axial direction, respectively.
Regarding claim 8, GASSMANN (see Fig. 6) discloses further comprising a differential mechanism and two half shafts protruding from the differential mechanism, the planetary carrier is drivingly coupled to a differential mechanism housing of the differential mechanism, and the two half shafts and the input shaft are in a co-axial arrangement, and the input shaft is a hollow shaft, so that one of the two half shafts passes through the input shaft and is rotatable can rotate independently of the input shaft.
Regarding claim 9, GASSMANN (see Fig. 6) discloses wherein the first clutch and the second clutch are both wet multi-plate clutches.
Regarding claim 10, GASSMANN (see Fig. 6) discloses vehicle comprising the two-gear bridge driving system according to claim 1.
Allowable Subject Matter
Claims 2 and 11-18 are allowed.
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659